FILED
                           NOT FOR PUBLICATION                              JUN 28 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TOM STULL, an individual,                        Nos. 10-56940 and 10-57044

            Plaintiff-counter-defendant -        D.C. No. 2:09-cv-06081-R-VBK
Appellant/Cross-Appellee,

  v.                                             MEMORANDUM *

MICHAEL FOX, an individual,

            Defendant-counter-claimant -
Appellee/Cross-Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                        Argued and Submitted June 6, 2012
                              Pasadena, California

Before: B. FLETCHER, WARDLAW, and BYBEE, Circuit Judges.

       Tom Stull brought suit to recover advances that he made to Michael Fox as

part of a land development venture that Stull entered into with Fox and a third

partner, Kevin Beer. Fox counterclaimed, arguing that Stull breached their



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
partnership agreement. The district court entered judgment for Fox, finding that

there was a partnership agreement, which Stull breached. The court ordered the

partnership wound up, Stull to be repaid his advances, “plus 10% interest,” and any

remaining amounts to be apportioned according to each partner’s interest. In

response to post-judgment motions, the court clarified that the 10% interest was a

one-time fee and not an accruing interest. The court also granted Fox’s motion to

use partnership profits to pay his attorneys’ fees. Stull appeals the district court’s

determination that “10% interest” refers to a one-time fee and the award of

attorneys’ fees. Fox cross-appeals, arguing that the district court erred in not

awarding damages for Stull’s breach. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Stull argues that the district court’s finding that “10% interest” means a one-

time 10% fee, as opposed to an accruing interest rate, is not supported by law,

common understanding, or the evidence. Because the district court determined that

Stull’s investment was his initial contribution to the partnership, interest accrued

only if provided for by the partnership agreement. See Cal. Corp. Code

§ 16401(a)(1). No party testified during trial as to what “interest” was intended to

mean. The evidence in the record does not definitively point to one interpretation




                                           2
over the other and thus the district court did not clearly err in accepting one of two

possible interpretations—i.e., that the 10% fee was a one-time charge.

      Stull next contends that the district court wrongly awarded attorneys’ fees to

Fox because Fox “did nothing to preserve the partnership’s business or property,”

but filed a counterclaim merely to remedy a perceived wrong to himself. The

district court found that Fox was entitled to attorneys’ fees because he “benefited

the partnership by establishing its existence and asset ownership despite Mr. Stull’s

attempts to claim the partnership property as his own. In pursuing that benefit, Mr.

Fox incurred attorneys fees to preserve the partnership’s business and property.”

See Cal. Corp. Code § 16401(c). The district court did not err in this finding.

      Stull also appeals the amount of the attorneys’ fee award. The district court

explained that it “reviewed the records concerning the hours worked by, and the

hourly rates of, Mr. Fox’s counsel” and determined that “[t]hose hours and rates

are reasonable and consistent with market rates for similarly qualified attorneys.”

The district court did not abuse its discretion in determining that the number of

hours that Fox’s attorneys expended in their successful litigation of Fox’s claims

was reasonable. See Davis v. City & Cnty. of San Francisco, 976 F.2d 1536,

1541–42 (9th Cir. 1992), vacated in part, 984 F.2d 345 (9th Cir. 1993).




                                           3
      We do have some concern, however, with the award of an “attorney rate” for

non-attorney tasks. See Missouri v. Jenkins, 491 U.S. 274, 288 n.10 (1989); Davis,

976 F.2d at 1543 (“It simply is not reasonable for a lawyer to bill, at her regular

hourly rate, for tasks that a non-attorney employed by her could perform at a much

lower cost.”). But because Stull did not make this objection or point out specific

deficiencies in the requested fees below, he forfeited this argument.

      In his cross-appeal, Fox argues that the district court erred by denying him

additional damages and instead finding that “Fox will be adequately compensated

for Stull’s breach when the partnership is wound up and he receives his distribution

of any profits.” Because the winding up of the partnership provides Fox with

compensation in an amount that “will compensate for all the detriment proximately

caused [by the breach], whether it could have been anticipated or not,” Cal. Civ.

Code § 3333, the district court did not err.

      AFFIRMED.




                                           4